Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Amended claims 1, 8 and 15 recite, in part, “searching...for a location based only on the received one or more symbols.”  However, this amendment conflicts with the Applicant’s specification that describes searching for an “unknown location” by searching for “one or more symbols” in conjunction with at least one other geographic indicator (see US 2019/0391989, [0014], [0025], [0027] – [0033]).



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,445,347. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application
U.S. 10,445,347
1, 8, 15. 
A method comprising: 

receiving, by one or more computer processors, a search query for an unknown location, wherein the search query comprises one or more symbols, wherein a symbol among the one or more symbols denotes a geographical indicator category that includes a junction point indicating a junction type in proximity to a place of interest; 

searching, by one or more computer processors, for a location based on the received one or more symbols, wherein at least one of the received symbols includes a symbol denoted a geographical indicatory category that includes a junction point indicating a junction type in proximity to a place of interest; and 

generating a route to the location that matches the received search query.









3. The method of claim 1, further comprising: generating, by one or more computer processors, a route to a location that matches the one or more symbols representative of the unknown location. 

4. The method of claim 3, further comprising: providing, by one or more computer processors, an option to display multiple routes based, at least in part, on traffic conditions and distance. 



6. The method of claim 5, wherein refining, by one or more computer processors, a search region based, at least in part, on received geographical indicators comprises: identifying, by one or more computer processors, a search radius; identifying, by one or more computer processors, a direction 

7. The method of claim 6, further comprising: ranking, by one or more computer processors, the identified one or more locations based, at least in part on proximity to the identified known location.

A method comprising: 

receiving, by one or more computer processors, a search query for an unknown location, wherein the search query comprises one or more symbols, wherein a symbol among the one or more symbols denotes a geographical indicator category that includes a junction point indicating a junction type in proximity to a place of interest; 

searching, by one or more computer processors, for a location based on the received one or more symbols, wherein at least one of the received symbols includes a symbol denoting a geographical indicator category that includes a junction point indicating a junction type in proximity to a place of interest; 

returning, by one or more computer processors, results that match the received search query; and 

in response to receiving a selection among the results, generating a route to the location associated with the received selection.



3. The method of claim 1, further comprising : generating, by one or more computer processors, a route to a location that matches the one or more symbols representative of the unknown location. 

4. The method of claim 3, further comprising: providing, by one or more computer processors, an option to display multiple routes based, at least in part, on traffic conditions and distance. 



6. The method of claim 5, wherein refining, by one or more computer processors, a search region based, at least in part, on received geographical indicators comprises: identifying, by one or more computer processors, a search radius; identifying, by one or more computer processors, a direction 

7. The method of claim 6, further comprising: ranking, by one or more computer processors, the identified one or more locations based, at least in part on proximity to the identified known location.







Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 8-12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi et al., US 2009/0018764 (hereinafter Ishibashi).


For claims 1, 8, 15, Ishibashi teaches a method comprising: 
receiving, by one or more computer processors, a search query for an unknown location (see Fig. 5, [0035], “facility searching means 18,” [0039], “The facility searching condition setting means 16 sets facility searching conditions which are used for specifying facilities which are a target to be searched. To be more specific, the facility searching condition setting means sets a distance from a selected intersection to facilities which are the target to be search for facilities using route searching information” and “user then specifies facilities which are the target to be searched. FIG. 5 shows an example in which airports (AIRPORT) and gas stations (AUTOMOBILE CLUB) are selected as the target facilities” where facility searching conditions comprising “airports” or “gas stations” represents query for an unknown location), wherein the search query comprises one or more symbols, wherein a symbol among the one or more symbols denoting a geographical indicator category that includes a junction point indicating a junction type in proximity to a place of interest (see Fig. 3, [0038] “intersection searching condition setting means 13 sets intersection searching conditions which are used for specifying intersections which are a target to be searched. To be more specific, the intersection searching condition setting means sets conditions to be imposed on intersections which are a target to be searched, for example, the widths of each road crossing the route, the number of lanes of each road crossing the route, and the type of each road crossing the route, such as a national road or prefectural road” and “The intersection searching means 14 searches for intersections in the vicinity of the current position of the vehicle from among intersections which are located on the route shown by the guidance route data sent from the route searching means 12, and which exist between the current position detected by the current position detecting means 10 and the destination,” [0060] “user is allowed to specify the types of a road which crosses the route, such as a national road or city street, at each target intersection to be searched, the number of lanes of a road which where intersection searching condition comprising type of road crossing selected by user represents one or more symbols denoting a junction type); 
searching, by one or more computer processors, for a location based only on the received one or more symbols, wherein at least one of the received symbols includes a symbol denoting a geographical indicatory category that includes a junction point indicating a junction type in proximity to a place of interest (see Fig. 3, [0035] - [0039], [0045] – [0046], [0060], “intersection searching condition setting means 13 sets intersection searching conditions which are used for specifying intersections which are a target to be searched”); and 
generating a route to the location that matches at least on[e] received symbol that also satisfies the received search query for the unknown location (see [0035] – [0039], “route searching means,” [0042], searches for route based on search query conditions of facility conditions and intersection conditions). 

For claims 2, 9 and 16, Ishibashi teaches wherein the geographical indicator category further comprises one or more: a cardinal direction with respect to the known location, directional information with respect to the place of interest, proximity to a known location, and a historical indicator (see [0039], “a restriction imposed on directions in which the vehicle can go out of the intersection (e.g., only going straight and left turn, only going straight and right turn, highway, or 

For claims 3, 10 and 17, Ishibashi teaches further comprising: generating, by one or more computer processors, a route to a location that matches the one or more symbols representative of the unknown location (see [0035] – [0039], “route searching means,” [0042], searches for route based on search query conditions of facility conditions and intersection conditions). 

For claims 4, 11 and 18, Ishibashi teaches, providing, by one or more computer processors, an option to display multiple routes based, at least in part, on traffic conditions and distance (see [0045] – [0049], “When setting a distance from the intersection to the facilities to be searched, the user specifies the distance from the intersection which the user selects for a search for facilities. When the user sets a traveling time required for the vehicle to travel from the intersection to the facilities to be searched, the traveling time is converted into a distance using the average velocity of the vehicle” and “car navigation apparatus carries out a search for facilities using route searching information, such as a link cost, and a node cost, which is included in the map data” where “route” to “facilities” that match search conditions represents multiple routes based on distance). 


identifying, by one or more computer processors, a known location, wherein the known location can be a user's current location or a user-defined location (see [0030], “determines the current position (i.e., the latitude and longitude) of a vehicle in which the car navigation apparatus is mounted based on GPS signals”); and 
refining, by one or more computer processors, a search region based, at least in part, on received geographical indicators (see [0036] – [0037], “Current position data indicating the current position of the vehicle detected by this current position detecting means 10 is sent to the route searching means 12 and intersection searching means 14” and “The route searching means 12 searches for a route extending from the position specified by the current position data sent from the current position detecting means 10”). 



Claims 6, 7, 13, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Ishibashi et al., US 2009/0018764 (hereinafter Ishibashi) in view Bourque et al., US 2010/0168996 (hereinafter Bourque).

search radius (see Bourque, [0021], setting “default radius” for search results based on user selection); identifying, by one or more computer processors, a direction within the search radius; identifying, by one or more computer processors, places of interest within the identified direction that is within the identified search radius (see Bourque, [0017] – [0021], identifying destinations that match the type of user selected icon(s)); identifying, by one or more computer processors, junction points within the identified direction that is within the identified search radius (see Bourque, [0017] – [0021], identifying “route from the present location to the final destination” involves identifying multiple “roadways and routes” that includes junction points); and identifying, by one or more computer processors, one or more locations that match junction points and places of interest within the identified direction of the identified search radius (see Bourque, [0017] – [0021] identify “search results” and route to “final destination,” Fig. 3, [0021] – [0024]).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Ishibashi with the teachings of Bourque to further refine/enhance the search route based on user preferences (see Bourque, [0003] – [0005], [0021]).

For claims 7, 14, the combination teaches ranking, by one or more computer processors, the identified one or more locations based, at least in part on higher priority is given to going-straight and left-turn than to right-turn, and facility searching conditions that a higher priority is given to facilities with a parking lot entrance facing a road included in the route”). 



Response to Arguments

Applicant’s arguments with respect to claim(s) rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.